IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 134 MM 2021
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 ERIC WILLIAM DIAZ,                            :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Application for Leave to File Original

Process is GRANTED, and the Application for Extraordinary Relief and the Application to

Expedite are DENIED.